     Case 2:17-cv-01098-JNP-PMW Document 127 Filed 06/19/19 Page 1 of 4



                                                                                      FILED
             UNITED STATES DISTRICT COURT FOR THE DISTRid.t~iJtfafiq\f:T                      COUR l
                                   CENTRAL                                   2019 JUN I 9 1 A 10: 03
                                 - - - - - - - DIVISION
ZOOBUH, INC.,                                     *                     0!-STfUCT Of- 0 !AH
                                                  *   APPLICATION FO1': y:      .          __
                                                                              3
                                                  *    GARNISHMENT                DEPUTY CLEHK
Plaintiff,
                                                  *
vs.                               *
SAVICOM, INC., dba MINDSHARE      *                   Case No. 2:17cv01098 JNP
DESIGN; DG INTERNATIONAL LIMITED; *
DG INTERNATIONAL LIMITED, LLC;  a*
Defendant,                        *
                                  *


        The Plaintiff hereby applies for a writ of garnishment on the following grounds:
1.      That judgment has been entered in the above-cited action requiring the payment of
        money. The amount that remains due on the judgment is $3,003,500.00           .
2.      That the property to be garnished consists of:
        Any and all money held or collected by you for the Judgment Debtor including but not limited
         to, all money in any account of any kind, such as merchant accounts, deposit
         accounts, savings accounts, checking accounts, etc.
        (If known, list the nature, location, account number and estimated value of the property)
        held by:
         Bank of America Corporation
         Registered Agent: The Corporation Trust Company
         Corporation Trust Center, 1209 Orange St, Wilmington, DE 19801
        (List name, address and phone number of the person holding the property)
3.      That the business or person to be charged as garnishee is:
         DG International Limited
4.      That: (check one of the following)
       D a.     Said property consists in whole of earnings from personal services.
        Db. Said property consists in part of earnings from personal services.
        I ✓ Ic. Said property does not consist of earnings from personal services.
     Case 2:17-cv-01098-JNP-PMW Document 127 Filed 06/19/19 Page 2 of 4




5.     That the following persons are known to claim an interest in property:
       None




6.     That the garnishee fee established by Utah Code Section 78A-2-216 is attached.




DATED this __l _7t_h_ day of _ _
                               Ju_n_e_, 20_19_


                                   Isl Jordan K. Cameron
                                 Plaintiff/Attorney for Plaintiff
     Case 2:17-cv-01098-JNP-PMW Document 127 Filed 06/19/19 Page 3 of 4




             UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                 CENTRAL  DIVISION



ZOOBUH, INC.,
                                                                         *
                                                                         *      WRIT OF GARNISHMENT
Plaintiff,                                                                   (For garnishment of non-personal
                                                                                services, income, or property)
             vs.
 SAVICOM, INC., dba MINDSHARE                                                    Civil No. 2: 17cv01098 JNP
 DESIGN; DG INTERNATIONAL
r;_ TTKT,...,dr,r,,,t. ~.,...,
                  T'lt.Tr-J""T"°'T't."t.T A r'f"'\Tr-,,."Jt.T AT
ueren an,
Bank of America Corporation                                              *
                                                                         *
Garnishee,                                                               *
                                                                         *



THE UNITED STATES OF AMERICA TO:                                             BankofAmericacorporation

                                                                                          Garnishee.

        You are hereby ordered and commanded by the Court to hold, until further order of this
Court, and not pay to defendant all money and other personal property of the Defendant(s) in
your possession or under your control, whether now due or hereafter to become due, which are
not exempt from execution, up to the amount remaining due on the judgment or order plus court
approved costs in this matter (or in the case of a prejudgment writ, the amount claimed to be
due), being $ _3_,oo_3_,so_o_.o_o_ _ __


         You are required to answer the attached questions or interrogatories and to file your
answer with the Clerk of this Court, within five business days of the date this Writ is served upon
you, at the following address:


                                                                   Clerk, U.S. District Court
                                                                   351 S. West Temple St.
                                                                   Room 1.100
                                                                   Salt Lake City, Utah 84101
    Case 2:17-cv-01098-JNP-PMW Document 127 Filed 06/19/19 Page 4 of 4




        You are also required to send a copy of your answers to the plaintiff at the following
address:

               Name:                          Jordan K. Cameron,

               Address:                  Durham Jones & Pinegar, P.C.
                                       3301 N. Thanksgiving Way, Ste 400
                                                Lehi, UT 84043



       If you fail to answer, the judgment creditor may ask the Court to order you to pay the
amount you should have withheld.


       If you are indebted to, or if you hold property or money belonging to the Defendant, you
shall mail immediately by first class mail a copy of the Writ of Garnishment and your answer to
the Interrogatories, the Notice of Garnishment and Exemptions, and two copies of the Request
for Hearing to the Defendant and to anyone else who, according to your records, may have an
ownership or other interest in the property or money at the last known address of the Defendant
or such other persons shown on your records at the time of the service of this Writ. In lieu of
mailings, you may hand-deliver a copy of these documents to the Defendant and other persons
entitled to copies.


        YOU MAY DELIVER to the officer serving this Writ the portion of Defendant's earnings
or income to be held as shown by your answers. You then will be relieved from further liability
in this case unless your answers are successfully disputed. You may, in the alternative, hold the
money. If you do not receive a copy of a request for hearing withing 20 days of service of your
answer to the Interrogatories on the defendant or any other person claiming an interest in the
property, you shall pay the money to the plaintiff or plaintiffs attorney. If you receive a copy of
a request for hearing within the 20 days, you must hold the money until further order of the court.


                DATED this      /q 7h-      day of    ~~
                                                       V
                                                                                ti
                                                                           , 2o_Lj_.

                                         D. MARK JONES
                                        CLERK OF COURT -


                                 By:   lnauVv,U,zh;o
                                           c(rk=
                                           Deputy
